Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141684                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MICHAEL FLOWERS,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 141684
                                                                    COA: 291958
                                                                    Oakland CC: 2007-087977-NF
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           p0126                                                               Clerk